Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/08/2020 have been entered.

The instant application having Application No. 15/018,022 has 1-4 and 6-20 claims pending in the application filed on 02/08/2016; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on September 8, 2020 in response to PTO Office Action dated May 5, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections




 35 USC § 103 Rejection

Applicant's arguments filed on 09/08/2020 with respect to the claims 1-4 and 6-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US PGPUB 20170168880) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Rowan et al (US PGPUB 20090019459) and Taylor et al (US PGPUB 20180032562). 

As per claim 1:
Pradeep teaches:
“A method comprising” Paragraph [0047] (a method comprising)) 
“accessing a plurality of events that correspond to a set of impending changes for one or more objects of a file system” (Paragraph [0028], Paragraph [0040], Paragraph [0048] and Paragraph [0050] (receives events from client application that are to be stored in data store or logged to capture user actions  (impending changes), writes the received events to one or more of the segments of in-memory bounded buffer and the in-memory buffer  may process any other type of data object for storage in data store)) 
“updating an index in view of the plurality of events” (Paragraph [0092],  Paragraph [0173] and Paragraph [0175] (the TEFSS events file writer can serialize the plurality of events received and the indexers identify, retrieve, move, or update data stored in the file storage or database systems where indexer can provide index of information)) 
“receiving a request to access data of an object of the file system” (Paragraph [0048] and Paragraph [0050] wherein Pradeep’s teachings of (writes the received events to one or more of the segments of in-memory bounded buffer and receives events from client application affecting data objects to be stored))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Pradeep does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspecting, by a processing device, the index to determine the object of the request is associated with the set of impending changes; and retrieving the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Also, Rowan teaches:
“a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period” (Paragraph [0084] and Paragraph [0103] (storage management device indexes each record stored in time store, the storage management device, as described above, provides the prior image of the first data store by using the current store and the time store associated and also associates a second current store and second time store)). 
Also, Taylor teaches:
“inspecting, by a processing device, the index to determine the object of the request; and in response to the index representing the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieving the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradeep, Tofan, Rowan and Taylor for “the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspecting, by a processing device, the index to determine the object of the request is associated with the set of impending changes; and retrieving the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the received data may be quickly and efficiently stored with redundancy, thereby improving fault tolerance, and may be quickly and efficiently accessed, all without overloading the storage management device (Rowan, Paragraph [0250]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Pradeep, Tofan, Rowan and Taylor.

As per claim 2:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Tofan further teaches:
“wherein each of the probabilistic data structures represents identifiers of objects modified by one of the plurality of events, the multiple probabilistic data structures being Bloom filters” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 3:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep further teaches:
“wherein retrieving the data of the object from at least one of the impending changes comprises retrieving data from a journal comprising the plurality of events, wherein the plurality of events comprise uncommitted changes for a data store of the file system” (Paragraph [0062], Paragraph [0097] and Paragraph [0113] (each of the events file readers can use the events file name to retrieve an appropriate events file from the TEFSS where TEFSS can temporarily store groups of events like a journal and the event loader  loads and saves each of the events from the events file to a row of the event table maintained at the data store)).

As per claim 4:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep further teaches:
“wherein the impending changes comprise file system operations and the one or more of objects comprise one or more file system objects affected by the file system operations” (Paragraph [0064] (based on job detail information metadata stored in an events uploader job detail table at the data store, the events files from the TEFSS, and then upload the events from each of those retrieved events files to an event table at the data store)).

As per claim 6:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 2 above. 
Taylor further teaches:
“wherein updating the index comprises generating a composite index by  generating multiple segment indexes for the multiple segments of the event queue” (Paragraph [0340] and Paragraph [0353] (generating the composite index includes creation of index  for all existing data segments))
“and combining the multiple segment indexes to form the composite index” (Paragraph [0340] (the Custom Index metadata for composite index will be created by combining two or more column metadata or indexes)).

As per claim 7:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Tofan further teaches:
“wherein inspecting the index comprises” (Paragraph [0008] (efficiently comparing hashes involves efficiently finding hashes, which involves prior attention to indexing))
“analyzing a composite Bloom filter corresponding to events from multiple time periods” (Paragraph [0031] (in a bloom filter, an index can be partitioned in different ways including composite partitioning))
“analyzing a first segment Bloom filter to determine whether the file system object is modified during a first time period” (Paragraph [0032] (may first consult Bloom filter which can report with absolute certainty when a hash is not in one of the temporal index(es)))
“analyzing a second segment Bloom filter to determine whether the file system object is modified during a second time period, the second time period preceding the first time period” (Paragraph [0033] and Paragraph [0034] (If the Bloom filter or other expedited data structures cannot report unequivocally that the hash is not in one of the temporal index(es), then the temporal index(es) may be searched and the temporal index(es) can include, for example, a sequence index)).

As per claim 11:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep further teaches:
“further comprising receiving the plurality of events from a computing device over a network” (Paragraph [0039] and Paragraph [0040] (receives events from client application over the network))
“and storing the plurality of events that comprise operations in an event log prior to running the operations” (Paragraph [0040] (stores the received events in a bounded buffer consisting of event log)).

As per claim 12:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep further teaches:
“wherein the events comprise file system operations previously performed by a first computing device” (Paragraph [0028] (an event can refer to data that characterizes an action performed by interaction with respect to a client application being executed at the application server))
“and being received by a second computing device as an event stream” (Paragraph [0031] (the in-memory buffer service provides a "store and forward" based service for data objects, where those objects (e.g., events) are temporarily stored in an in-memory bounded buffer)).

As per claim 13:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep further teaches:
“further comprising grouping the plurality of events into the multiple segments in view of timing data, the timing data indicating at least one of” (Paragraph [0071] (each events file  written to the TEFSS  by the TEFSS events file writer can include a group identifier that uniquely identifies a group of events files that were generated during a particular time window))
“times the events are issued by a client device, times the events are applied by a first computing device to a first replica” (Paragraph [0071] (the group ID identifies the group that the events file uploader service inspects to identify an events file and a new group identifier for each events file can be generated at regular intervals))
“times the events are received by a second computing device having a second replica” (Paragraph [0105] (each group identifier is associated with a time window of a certain duration like if the time window is set to 10 minutes, then the group identifier can be 0, 10, 20, 30, 40 or 50)).

As per claim 14:
Pradeep teaches:
“A system comprising” Paragraph [0047] (a computing system comprising))
 “a memory” Paragraph [0149] (the memory system can include any suitable combination of one or more memory devices))
“and a processing device operatively coupled to the memory” Paragraph [0149] (the processor system can include any suitable combination of one or more processors interconnected with memory))
access a plurality of events that correspond to a set of impending changes for one or more objects of a file system” (Paragraph [0028], Paragraph [0040], Paragraph [0048] and Paragraph [0050] (receives events from client application that are to be stored in data store or logged to capture user actions  (impending changes), writes the received events to one or more of the segments of in-memory bounded buffer and the in-memory buffer  may process any other type of data object for storage in data store)) 
“update an index in view of the plurality of events” (Paragraph [0092],  Paragraph [0173] and Paragraph [0175] (the TEFSS events file writer can serialize the plurality of events received and the indexers identify, retrieve, move, or update data stored in the file storage or database systems where indexer can provide index of information)) 
“receiving a request to access data of an object in the file system” (Paragraph [0048] and Paragraph [0050] (writes the received events to one or more of the segments of in-memory bounded buffer and receives events from client application affecting data objects to be stored))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Pradeep does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period; and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Also, Rowan teaches:
“a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period” (Paragraph [0084] and Paragraph [0103] (storage management device indexes each record stored in time store, the storage management device, as described above, provides the prior image of the first data store by using the current store and the time store associated and also associates a second current store and second time store)). 
Also, Taylor teaches:
“inspect the index to determine the object of the request; and in response to the index representing the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieve the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradeep, Tofan, Rowan and Taylor for “the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period; and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the received data may be quickly and efficiently stored with redundancy, thereby improving fault tolerance, and may be quickly and efficiently accessed, all without overloading the storage management device (Rowan, Paragraph [0250]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Pradeep, Tofan, Rowan and Taylor.

As per claim 15:
Pradeep, Tofan, Rowan and Taylor teach the system as specified in the parent claim 14 above. 
Tofan further teaches:
“wherein each of the probabilistic data structures represents identifiers of objects that have been modified by one of the plurality of events” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 16:
Pradeep, Tofan, Rowan and Taylor teach the system as specified in the parent claim 14 above. 
Tofan further teaches:
“wherein the index comprises multiple Bloom filters” (Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters to protect the global index)).

As per claim 17:
Pradeep teaches:
“A non-transitory machine-readable storage medium storing instructions that cause a processing device to” Paragraph [0180] (a computer-readable medium on which is stored one or more sets of instructions where the instructions may also reside, completely or at least partially, within the main memory  and/or within processing logic of the processing device during execution thereof by the computer system))
“access a plurality of events that correspond to a set of impending changes for one or more objects of a file system” (Paragraph [0028], Paragraph [0040], Paragraph [0048] and Paragraph [0050] (receives events from client application that are to be stored in data store or logged to capture user actions  (impending changes), writes the received events to one or more of the segments of in-memory bounded buffer and the in-memory buffer  may process any other type of data object for storage in data store))
“update an index in view of the plurality of events” (Paragraph [0092],  Paragraph [0173] and Paragraph [0175] (the TEFSS events file writer can serialize the plurality of events received and the indexers identify, retrieve, move, or update data stored in the file storage or database systems where indexer can provide index of information)) 
“receive a request to access data of an object of the file system” (Paragraph [0048] and Paragraph [0050] wherein Pradeep’s teachings of (writes the received events to one or more of the segments of in-memory bounded buffer and receives events from client application affecting data objects to be stored))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Pradeep does not EXPLICITLY teaches: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes.
However, Tofano teaches:
“the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system” (Paragraph [0030], Paragraph [0036] and Paragraph [0049] (the global index logic can be configured to maintain one or more Bloom filters (probabilistic data structure), store the new data, update the global index with location contexts and  where Bloom filter can quickly determine whether a hash is not located in global index))
“wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index))
“wherein the multiple indexes correspond to multiple segments of an event queue” (Paragraph [0040] (in-memory buffer may process any other type of data object for storage in data store, receives events from client application and may include a plurality of single-threaded segments)).
Also, Rowan teaches:
“a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period” (Paragraph [0084] and Paragraph [0103] (storage management device indexes each record stored in time store, the storage management device, as described above, provides the prior image of the first data store by using the current store and the time store associated and also associates a second current store and second time store)). 
Also, Taylor teaches:
“inspect the index to determine the object of the request; and in response to the index representing the object of the request is associated with the set of impending changes” (Paragraph [0034], Paragraph [0055] and Paragraph [0332] (the request may be to add an index into the database to allow such a file in the data store to be searched and found from the database and the index rows will be generated based on the changes performed on the core append log (impending changes) to data rows that have indexed columns)) 
“and retrieve the data of the object from the object in the file system and from at least one of the impending changes” (Paragraph [0037], Paragraph [0211] and Paragraph [0229] (the application server builds an append log (impending changes) and segment file to send to the database server and this may then be sent together with the query request in order to put the index to use, we can run a scan on the primary key and then can use these primary keys to lookup the actual rows in the primary contact table and a row is retrieved from a specified table identified by key or index)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradeep, Tofan, Rowan and Taylor for “: the index comprising a probabilistic data structure that represents the set of impending changes, wherein the probabilistic data structure to indicate whether a particular object of the file system is associated with the set of impending changes of the file system; wherein the index is a composite index comprising multiple indexes that each comprise a probabilistic data structure; a first segment comprising a portion of the plurality of events received by a computing device during a first time period and a second segment comprising a portion of the plurality of events received by the computing device during a second time period; inspect the index to determine the object of the request is associated with the set of impending changes; and retrieve the data of the object from the object in the file system and from at least one of the impending changes” as the global index logic can be configured to maintain one or more Bloom filters to protect the global index (Tofano, Paragraph [0049]), the received data may be quickly and efficiently stored with redundancy, thereby improving fault tolerance, and may be quickly and efficiently accessed, all without overloading the storage management device (Rowan, Paragraph [0250]) and indexes are an optimization for faster access and are maintained synchronously during updates, inserts, and deletes of a table (Taylor, Paragraph [0202]). 
Therefore, it would have been obvious to combine Pradeep, Tofan, Rowan and Taylor.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 15 above

As per claim 19:
Pradeep, Tofan, Rowan and Taylor teach the non-transitory machine-readable storage medium as specified in the parent claim 17 above. 
Tofan further teaches:
“wherein the index comprises multiple indexes that each comprise a Bloom filter” (Paragraph [0031] and Paragraph [0049] (index can be partitioned in different ways including composite partitioning and the global index logic can be configured to maintain one or more Bloom filters  to protect the global index))
“wherein bloom filter supports an addition of an identifier without supporting a removal of the identifier” (Paragraph [0004] and Paragraph [0030] (the bloom filter can quickly determine whether a hash is not located in global index where a record that identifies and facilitates locating the previously stored block can be stored using the unique identifier, which can be performed by hashing)).

As per claim 20:
Pradeep, Tofan, Rowan and Taylor teach the non-transitory machine-readable storage medium as specified in the parent claim 17 above. 
Tofan further teaches:
“wherein the probabilistic data structure is regenerated to exclude one or more of the plurality of events that are applied to the data store” (Paragraph [0033] (If the Bloom filter or other expedited data structures cannot report unequivocally that the hash is not in one of the temporal index(es), then the temporal index(es) may be searched)).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US PGPUB 20170168880) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Rowan et al (US PGPUB 20090019459),  Taylor et al (US PGPUB 20180032562) and Singh et al (US PGPUB 20120215785). 

As per claim 8:
Pradeep, Tofan, Rowan and Taylor teach the method as specified in the parent claim 1 above. 
Pradeep, Tofan, Rowan and Taylor do not EXPLICITLY disclose: wherein the indexes is a layered index comprising indexes at different layers; wherein an index at a first layer is a composite index and an index at a second layer is a segment index, wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index.
However, Singh teaches:
“wherein the indexes is a layered index comprising indexes at different layers” (Paragraph [0041] wherein Singh’s teachings of (the index layer can be implemented by a hierarchical configuration))
“wherein an index at a first layer is a composite index” (Paragraph [0038] wherein Singh’s teachings of (a docid of a docid-term pair may be added to an existing index entry having the same term))
“and an index at a second layer is a segment index” (Paragraph [0038] wherein Singh’s teachings of (each docid-term pair may be maintained as a separate entry in a given index))
“wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index” (Paragraph [0043] wherein Singh’s teachings of (when an index server executes a query, it chooses the smallest replica index that can satisfy the search and on the other hand, a more generic or broader search, will be executed on the main index or another replica that supports both terms)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradeep, Tofan, Rowan, Taylor and Singh for “wherein the indexes is a layered index comprising indexes at different layers; wherein an index at a first layer is a composite index and an index at a second layer is a segment index, wherein the composite index is less granular than the segment index and represents a larger duration of time than the segment index” as replica indexes can be created to improve performance based on the structure of the queries (Singh, Paragraph [0043]). 
Therefore, it would have been obvious to combine Pradeep, Tofan, Rowan, Taylor and Singh before the effective filing date.

As per claim 10:
Pradeep, Tofan, Rowan, Taylor and Singh teach the method as specified in the parent claim 8 above. 
Singh further teaches:
“wherein the layered index further comprises a segment index at a third layer” (Paragraph [0041] wherein Singh’s teachings of (the index layer can be implemented by a hierarchical configuration))
“wherein the segment index at the second layer and the segment index at the third layer correspond to events from different time periods and have the same scope and granularity” (Paragraph [0031] wherein Singh’s teachings of (a document identifier (docid) may include a time stamp and the data object identifier (id) of a corresponding data object)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US PGPUB 20170168880) in view of Tofano Jeffrey Vincent (US PGPUB 20110218972) and in further view of Rowan et al (US PGPUB 20090019459),  Taylor et al (US PGPUB 20180032562), Singh et al (US PGPUB 20120215785) and Hans et al (US PGPUB 20110307659). 

As per claim 9:
Pradeep, Tofan, Rowan, Taylor and Singh teach the method as specified in the parent claim 8 above. 
Pradeep, Tofan, Rowan, Taylor and Singh do not EXPLICITLY teach: wherein the layered index comprises multiple Bloom filters and the first layer comprises a composite Bloom filter comprising a file level granularity and the second layer comprises a segment Bloom filter comprising a file block granularity.
However, Hans teaches:
“wherein the layered index comprises multiple Bloom filters” (Paragraph [0075] and Paragraoh [0100] wherein Hans’s teachings of (CAS index, which includes hash index table and is applied to Bloom filter))
“and the first layer comprises a composite Bloom filter comprising a file level granularity” (Paragraph [0101] wherein Hans’s teachings of (if the original base hash value is wide enough and the partitioned hash values are applied to a Bloom filter with a large number of Bloom filter array bit))
“and the second layer comprises a segment Bloom filter comprising a file block granularity” (Paragraph [0101] wherein Hans’s teachings of (the results of a smaller number of independent hash functions may also be manipulated and combined as required by a Bloom filter)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradeep, Tofan, Rowan, Taylor, Singh and Hans for “wherein the layered index comprises multiple Bloom filters and the first layer comprises a composite Bloom filter comprising a file level granularity and the second layer comprises a segment Bloom filter comprising a file block granularity” as the Bloom filter accurately indicates when a particular chunk identifier (and thus the chunk) has not previously been detected by the storage system (Hans, Paragraph [0105]). 
Therefore, it would have been obvious to combine Pradeep, Tofan, Rowan, Taylor, Singh and Hans before the effective filing date.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller Ethan L, (US PGPUB 20200201854), a method for efficiently supporting deletion in a probabilistic data structure, and related computing or storage system are described. A processor, computing system or storage system constructs a table and a summary table for determining whether there is an entry for a value in the table. The summary table has buckets pointed to by address fields of values. Each bucket has a prefix table, a transit table, signature table and a first indicator.
Finlay et al, (US PGPUB 20160188623), an illustrative embodiment for optimizing scans using a Bloom filter synopsis, defines metadata to encode distinct values in a range of values associated with a particular portion of a managed object in a database management system into a probabilistic data structure of a Bloom filter that stores an indicator, encoded in a fixed size bit map with one or more bits, indicating whether an element of the particular portion of the managed object is a member of a set of values summarized in the Bloom filter using a value of 1 or definitely not in the set using a value of 0. The Bloom filter is compressed to create a compressed Bloom filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163